Case 2:20-cv-00359-GW-E Document 158 Filed 07/27/21 Page 1 of 5 Page ID #:14710



    1
        Salil Bali, SBN 263001                William S. O’Hare (SBN 82562)
    2    sbali@sycr.com                        wohare@swlaw.com
        Matthew R. Stephens, SBN 288223       Elizabeth M. Weldon (SBN 223452)
    3    mstephens@sycr.com                     eweldon@swlaw.com
    4   STRADLING YOCCA CARLSON               SNELL & WILMER L.L.P.
        & RAUTH, P.C.                         600 Anton Blvd., Suite 1400
    5   660 Newport Center Drive, Ste. 1600   Costa Mesa, CA 92626
        Newport Beach, CA 92660               Telephone: (714) 427-7000
    6   Tel. 949-725-4000p
                                              Robert P. Parker (pro hac vice)
    7   Kal K. Shah (pro hac vice)              rparker@rfem.com
    8     kshah@beneschlaw.com                Martin M. Zoltick (pro hac vice)
        Simeon G. Papacostas (pro hac vice)     mzoltick@rfem.com
    9     spapacostas@beneschlaw.com          Jenny Colgate (pro hac vice)
        Katherine A. Smith (pro hac vice)       jcolgate@rfem.com
  10      ksmith@beneschlaw.com               Michael Jones (pro hac vice)
  11    BENESCH, FRIEDLANDER,                   mjones@rfem.com
        COPLAN & ARONOFF LLP                  Daniel R. McCallum (pro hac vice)
  12    71 S. Wacker Drive, Suite 1600          dmccallum@rfem.com
        Chicago, IL 60606                     Mark Rawls (pro hac vice)
  13    Telephone: 312-212-4949                 mrawls@rfem.com
        Facsimile: 312-767-9192               D. Lawson Allen (pro hac vice)
  14                                            lallen@rothwellfigg.com
  15    Attorneys for Defendant               ROTHWELL, FIGG, ERNST &
        Feit Electric Company, Inc.           MANBECK P.C.
  16                                          607 14th Street N.W. – Suite 800
                                              Washington, DC 20005
  17                                          Telephone: (202) 783-6040
  18
                                         Attorneys for Plaintiff Nichia Corporation
  19                       UNITED STATES DISTRICT COURT
  20                      CENTRAL DISTRICT OF CALIFORNIA

  21    NICHIA CORPORATION,                   CASE NO. 2:20-cv-00359-GW-E
                                              Honorable George H. Wu, Ctrm. 9D
  22              Plaintiff,                  Magistrate Charles F. Eick
  23                v.
                                              JOINT STIPULATED REQUEST TO
  24    FEIT ELECTRIC COMPANY,                WITHDRAW PENDING MOTION
        INC.,                                 (DKT. 141) AND TO MODIFY THE
  25                                          CASE SCHEDULE
                  Defendant.
  26                                          Fact Disc. Cut-off: Aug. 20, 2021
                                              Expert Disc. Cut-off: Oct. 29, 2021
  27                                          Pretrial Conference: January 13, 2022
                                              Jury Trial: January 25, 2022
  28
Case 2:20-cv-00359-GW-E Document 158 Filed 07/27/21 Page 2 of 5 Page ID #:14711



    1    JOINT STIPULATED REQUEST TO WITHDRAW PENDING MOTION
    2                     AND TO MODIFY THE CASE SCHEDULE
    3         Plaintiff Nichia Corporation (“Nichia”) and Defendant Feit Electric Co., Inc.
    4   (“Feit Electric”) jointly request that the Court (i) allow Feit Electric to withdraw its
    5   pending Motion to Modify Scheduling Order (the “Pending Motion) (Dkt. 141).
    6   The parties also request that the Court modify the present case schedule by
    7   extending the remaining deadlines by approximately 45-60 days (depending on the
    8   event), as indicated in the attached proposed order.
    9         The Court issued a schedule regarding post-Markman proceedings, including
  10    discovery, on February 26, 2021. (Dkt. 93). Pursuant to that order, the current
  11    deadline for the end of fact discovery is August 20, 2021, and the parties’ initial
  12    expert reports are due on September 3, 2021. As explained below, good cause
  13    exists to extend these deadlines. Moreover, because the order sets November 29,
  14    2021 as the deadline for dispositive motions, and a pre-trial conference on January
  15    3, 2022, the extension of the discovery deadlines would require a similar extension
  16    of the post-discovery deadlines as well.
  17          Accordingly, the parties jointly request that the Court allow Feit to withdraw
  18    its pending motion to modify the schedule, and instead issue the schedule proposed
  19    in the attached order.
  20     GOOD CAUSE FOR GRANTING THE JOINT STIPULATED REQUEST
  21          Good cause exists for allowing Feit Electric to withdraw its pending motion
  22    to modify the schedule. That motion asks the Court to extend the deadline for the
  23    end of fact discovery by five months, to January 20, 2022. Nichia did not agree to
  24    such a long extension, and is prepared to oppose the motion. However, the Court
  25    is not scheduled to hear that motion until August 19, 2021 – just one day before the
  26    current deadline for fact discovery ends. The parties are therefore in a position in
  27    which they have to pursue discovery by the August 20 deadline without knowing
  28

                                                   1
Case 2:20-cv-00359-GW-E Document 158 Filed 07/27/21 Page 3 of 5 Page ID #:14712



    1   whether the deadline will be extended or not. Accordingly, the parties have agreed
    2   to a shorter extension at this time.
    3         Good cause exists for granting the 45- to 60-day extension at this time for at
    4   least the following reasons.
    5         First, the parties have not completed the written discovery that is necessary
    6   for them proceed with the remaining depositions. The parties strongly disagree as
    7   to which of them is responsible for this situation, and each party has filed
    8   discovery motions that have been decided by Magistrate Judge Eick. Additional
    9   motions are pending, and others may be filed if necessary. The extension of the
  10    deadlines will allow Judge Eick to rule on these matters, and for the parties to
  11    proceed accordingly.
  12          Second, the Covid-19 pandemic has had an impact on discovery, particularly
  13    with respect to Nichia witnesses in Japan. As the Court is aware, the only lawful
  14    way to take depositions in Japan is at facilities maintained by the American
  15    consular facilities, but the facilities are not available and will not be for the
  16    foreseeable future. Japanese witnesses have agreed to come to the United States
  17    (specifically Hawaii, for logistical reasons). But limitations on travel by public
  18    transportation in Japan, strict quarantine requirements following the witness’ return
  19    to Japan, and additional restrictions resulting from the Tokyo Olympics, has made
  20    scheduling difficult. This confluence of circumstances has limited the parties’
  21    ability to schedule remaining depositions during the time available in the current
  22    schedule.
  23           For these reasons, the parties agree that a 45- to 60-day extension of the
  24    current deadlines is warranted.1 The parties have further agreed that the extra time
  25
        1
  26     The parties have further agreed that the extended deadlines is without prejudice to
        any other matters currently before the Court. In particular, the new deadlines are
  27    without prejudice to Feit Electric’s efforts to obtain the testimony of Mr. Tanda
  28    and Ms. Maruyama, and to the extent that testimony becomes available after the
        close of discovery, Feit Electric may incorporate the testimony into its positions.
                                                   2
Case 2:20-cv-00359-GW-E Document 158 Filed 07/27/21 Page 4 of 5 Page ID #:14713



    1   will be for the completion of pending discovery, and absent good cause, will not be
    2   used to serve additional discovery or deposition notices. The parties disagree as to
    3   whether any additional extension may be necessary or justified, but believe that
    4   any request for further modification of the schedule can be raised with the Court,
    5   along with a demonstration of good cause, at the appropriate time.
    6                                     CONCLUSION
    7         For the foregoing reasons, Nichia Corporation and Feit Electric Co., Ltd. ask
    8   the Court (i) to allow Feit to withdraw its pending motion to modify the schedule
    9   and take the August 19 hearing date on this motion off calendar, and (ii) to enter a
  10    schedule extending the pending case deadlines by approximately 45-60 days
  11    (depending on the event) as set forth in the attached proposed order.
  12
  13    DATED: July 27, 2021             BENESCH, FRIEDLANDER, COPLAN &
                                         ARONOFF LLP
  14
  15                                     By: /s/ Kal K. Shah
                                             Kal K. Shah
  16                                         Simeon G. Papacostas
  17                                         Katherine A. Smith

  18                                     STRADLING YOCCA CARLSON & RAUTH
                                         A PROFESSIONAL CORPORATION
  19
  20                                     By: /s/ Salil Bali
                                             Salil Bali
  21                                         Matthew R. Stephens
  22
                                              Attorneys for Defendant
  23                                          Feit Electric Company, Inc.
  24
  25
  26
  27
  28

                                                 3
Case 2:20-cv-00359-GW-E Document 158 Filed 07/27/21 Page 5 of 5 Page ID #:14714



    1   DATED: July 27, 2021             ROTHWELL, FIGG, ERNST & MANBECK
                                         P.C.
    2
    3                                    By: /s/ Robert P. Parker
    4                                        Robert P. Parker
                                             Martin M. Zoltick
    5                                        Jenny Colgate
                                             Michael Jones
    6                                        Daniel R. McCallum
                                             Mark Rawls
    7                                        D. Lawson Allen
    8
                                         SNELL & WILMER L.L.P.
    9
                                         By: /s/ Elizabeth M. Weldon
  10                                          William S. O’Hare
  11                                          Elizabeth M. Weldon

  12                                     Attorneys for Plaintiff Nichia Corporation
  13
  14                              ATTORNEY ATTESTATION
  15             I, Elizabeth M. Weldon, am the ECF User whose ID and password are being
  16    used to file this stipulation. In compliance with Local Rule 5-4.3.4, I hereby attest
  17    that all other signatories listed, and on whose behalf the filing is submitted, concur
  18    in the filing’s content and have authorized the filing.
  19
        Dated: July 27, 2021            SNELL & WILMER L.L.P.
  20
                                        By: /s/ Elizabeth M. Weldon
  21                                        Elizabeth M. Weldon
                                            Attorneys for Nichia Corporation_______
  22
  23
  24
        4827-3443-7619.1
  25
  26
  27
  28

                                                  4
